ANNEX "A"

SECRETARY CERTIFICATE
SECRETARY’S CERTIFICATE

I, Jaime G. Lao Jr., of legal’age, Filipino and resident of Km. 12 Diversion Read
Panacan, Davao City, after being sworn in accordance with law, hereby depose and state:
1) That I am the duly elected and qualified Corporate Secretary of MT SINAI MINING
EXPLORATION & DEVELOPMENT CORPORATION, Philippine corporation duly
organized and existing under the laws of the Republic of the Philippines, with office
address at Km. 12 Diversion Road Panacan, Davao City.

2) That at the special meeting of the Board of Directors of the Corporation held at Km
12, Diversion Road, Panacan, Davao City on the 20th day of August 2008, the following
resolution was unanimously approved, a legal quorum being present and voting

Board Reselution No, MSMEDC — 08-10

“A RESOLUTION AUTHORIZING VICENTE T. LAO TO CONDUCT
BUSINESS AND TO ENTER INTO CONTRACT OF WHATEVER NATURE
FOR AND IN BEHALF OF MT. SINAI MINING EXPLORATION
DEVELOPMENT CORPORATION WITH ANY ENTITY BE PRIVATE OR
GOVERNMENT”.

WHEREAS, Mt. Sinai Mining Exploration and Development Corporation is a fast
gtowing company, duly constituted to conduct business in the country on mining and
exploration development;

WHEREAS, to ensure its feasibility and advancement the Board of Director of the
Corporation had unanimously approved authorizing VICENTE T. LAO to conduct, sign,
and execute contracts of whatever nature entered into by Mt. Sinai Mining Exploration &
Development Corporation with any entity be private or government;

RESOLVED AS IT IS IT HEREBY RESOLVE THIS RESOLUTION
AUTHORIZING VICENTE T. LAO TO CONDUCT BUSINESS AND TO
ENTER INTO CONTRACT OF WHATEVER NATURE FOR AND IN BEHALF
OF MYT SINAI MINING EXPLORATION AND DEVELOPMENT
CORPORATION WITH ANY ENTITY BE PRIVATE OF GOVERNMENT.

That the foregoing information is in accordance with the records of Mt, Sinai Mining
Exploration and Development Corporation. 7 4
° A FEB dwy

IN WITNESS HEREOR, I have hereunto set my hands on this day of at
Davao City, Philippines.

i
JAIME oO IR.
Corporat? Secretary

Subscribe and sworn to before me this Bad of EB 20 Davaty
exhibited to me his Community Tax Certificate No.17804819 issued on J
at Davao City, Philippines. N

ff Woe
SiG? 1 o8-o8
SHaRF

Doc No. “Ae 3
Page No. S312 ogg
Book No,__ "2 tS RGr ag
Series of 2009 116653.5
ANNEX "B"

LOCATION MAP/SKETCH PLAN
| fea 3)
CENTRAL PHILIPPINES 1:50,000 SoS HOMONHON
| —_p
Rees ea di
- tea 50 8
y; TECHNICAL DESCRIPTION
Latitude Longitude
10° 45’ 00" 125° 42' 00"
10° 45"00" 125° 42' 16"
10° 44" 10" 125° 42' 35"
___10° 44" 16" 125° 43' 00" We
po aa" | 25° 4315"
” ‘if » F400) 125° 43°30"
LT 40 4368 43°49 :
fie? OAS 44 00

|! 10° 43: 30"
40" 43°30"
10° 43' 38"
10° 43" 56"
10° 44" 15"

125° +44" 00"
125° 42' 42"
125° 42' 00"
125° 42' 00"
125° 42' 15"
10° 44' 25" 125° 42' 12"
10° 44' 25" 125° 42' 00"
Area = 510.1601 Has.

45"

SHEET 4152 Ill

125°51'

<< 10°50’

SA
MINERAL PRODUCTION SHARING
AGREEMENT ABE ON
% AS PREPARED FOR |
-————~ - MT. SINAI MINING PAT LORS TION j
| AND DEVELOPMENT CORPORATION
pe. ‘ : “SITUATED INTHE
yd BARANGAYS OF : CASUGURAN, CANAWAYON, ETC.
MUNICIPALITY OF : GUIUAN
PROVINCEOF — : EASTERN SAMAR
|. ISLAND OF : HOMONHON
' CONTAINING AN AREA OF : 510.1601 Has.
NS |
| 8 Prepared by : |
\
Woo wh 6 ae
REYNATO A. FILARCA—
& GEODETIC ENGINEER i”
i LIC. No.: 2909, 11-19 - 68
si PTR. No. 8236203, 01-06 -10 |
T25"96" a. = a 40"

Users noting errs of os!
directly to the NATIONA\
Fort Andres Bomac.o, Mazat Metro Manila

On this map a lane is considered as being a mi

surface,

Provincial

his map are requested to mark here'n a
AND RESOURCE INFORMATION AUTHORITY. |

rater

LEGEN|
ROAD DATA

of 7.5 meters (B feet) in width,

+ 3 Statute Miles

"4000 Meters

“4000 Yards

2

3 Nautical Miles

a =

¢. CONTOUR INTERVAL 20 METERS

WITH SUPPLEMENTARY CONTOURS AT 5 AND 10 METER INTERVALS
VERTICAL DATUM. MEAN SEA LEVEL

TRANSVERSE MERCATOR PROJECTION
HORIZONTAL DATUM: LUZON DATUM

HYDROGRAPHIC DATUM: MEAN LOWER LOW WATER

Republic of the Philippines

Department of Environment and Natural Resources
Published by
NATIONAL MAPPING & RESOURCE INFORMATION AUTHORITY

Fort Bonifacio, Makati
Metro Manila

H
GNV1SI NOHNOWOH ‘NOHNOWOH

sowaysquppy
SI10s "9 asor
[UEP ONDW
HuyLW ‘O1DeJUOY 04
ALIMOHLAV NOLLVAUOANI ADUNOSAA ¥F ONIdd VW TWNOLLWN
4q poystiqng
SaomNosoYy [LINEN pur jusWUOMAUG Jo jUsUNIedsG
sourddiiyes @u Jo oNGnd>y,

wi sue

UBLVM MO Y3MO1 NY3W 'WNLVG DIHdVUDOUGAH

WAiva NOZMI “Wn4va WLNOZIIOH
NOILD3fONd YOLVINAW 3SYSASNVYL

| 1337 VIS NYAW WALVO WOILUIA

| STWAYALNI Y3L3W O1 ONY S LY SYNOLNOD AUVINAWA Idd NS HLIM
| | SYILIW O02 TWAYSLNI ENOLNO 2

$132-~ SNINIOFAY C4 X30NI

SS : s- SSS
Som leonneN & z 1 oO % i te
a =y SCOSCSECED)
Sp4PA 0000 o00€ vooe oool oO 00s o000T
—— SS == CSCS EE
| __54219W 0000 _ ooo 0002 OoOoT oO 00s oooL
| oh = oe

SOHW aIMeIS E z U °

wr Se
ning es a

Bie ree LI Sige ae
ANNEX “C”

EXPLORATION WORK
PROGRAM
MGB FORM No. 5-4

1.0

2.0

ROB
MMD
ROCD LOVED

Republic of the Philippines
Department of Environment and Natural Resource’
MINES AND GEOSCIENCES BUREAU
North Avenue, Diliman, Quezon City

EXPLORATION WORK PROGRAM
FOR

MINERAL PRODUCTION SHARING AGREEMENT
(CONVERSION OF EXPLORATION PERMIT NO. EP-2009-000010-Vill)

Name and Address of Company/Proponent

MT. SINAI MINING EXPLORATION AND DEVELOPMENT CORPORATION
Km. 12 Diversion Road, Panacan, Davao City

Telephone No. 0917-700-63-13

Contact Persons:

JAIME T. LAO 2113 /e

Operations Manager eae
Location of Project

The contract area of the Mineral Production Sharing Agreement (Project Area)
covers an area of 510.1601 hectares and is located in the island of Homonhon,
Municipality of Guiuan, Province of Eastern Samar. The Project Area is bounded
by the following coordinates:

CORNER LATITUDE LONGITUDE
1 10° 45° 00.00" 125° 42’ 00.00”
2 10° 45 00.00” 125° 42’ 16.00"
3 10° 44° 10.00” 125° 42’ 35.00”
4 10° 44° 16.00” 125° 43° 00.00"
5 10° 44° 15.00" 125° 43° 15.00”
6 10° 44’ 00.00” 125° 43° 30.00”
7 10° 43° 58.00” 125° 43° 42.00"
8 10° 44° 05.00” 125° 44’ 00.00"
9 10° 43° 30.00” 125° 44’ 00.00”
10 10° 43° 30.00” 125° 42° 42.00"
1 10° 43° 38.00” 125° 42’ 00.00”
12 10° 43° 56.00" 125° 42’ 00.00”
13 10° 44° 15.00” 125° 42’ 15.00”
14 10° 44" 25.00" 125° 42’ 12.00"
15 10° 44° 25.00" 125° 42’ 00.00”

The municipality of Guiuan is located at the southernmost tip of Samar Island. It
is bounded on the north by the municipality of Mercedes, on the east by the
Pacific Ocean, on the south by the Surigao Strait, and on the west by the Leyte
Gulf.

Clustered around the municipality are numerous islands and islets, like Tubabao,
Calicoan, Sulangan, Homonhon and Suluan.

Guiuan is 109 kilometers south of Borongan and 154 kilometers from Tacloban. It
has a total land area of 175.49 square kilometers. It is composed of sixty (60)
barangays and the only town in the province with biggest number of island
barangays. P

MGB Form No. 05-4

3.0

4.0

Area or size of coverage Sour

The Project Area is approximately a

510.1601 hectares. ee

EASTERN

Project Area Description SAMAR

4.1 Terrain/Physiography
The Project Area lies on a| “* — © =F dmonnon
moderately cascading topography — or
and lies just about above 50 meter
mean sea level (msl) elevation area
and going gentler higher to about about 120 meter msl elevation.
The Eraia River cuts the applied area along the north-south direction
almost in the middle dividing it into two physiographic features. The
westem portion is almost domelike that rises to a height of 118 meter msl,
while the eastern portion also rises gentler, interestingly at almost the
same height. Generally, the western portion has a steeper slopes that the
eastern side.

4.2 Accessibility
The nearby regional capital of Tacloban City can be reached by land
travel thru the numerous bus liners that ply from Manila to the City, sea-
ferried crossing the San Bernardino Strait. Several buses and vans
regularly shuttle passengers to Guiuan. Tacloban is also regularly
serviced by scheduled flights from Manila. Alternatively, several bus
companies have daily trips to Guiuan from Manila. Travel time is
approximately twenty-one hours. Guiuan is also 2 hours away from the
provincial capital, Borongan.
From Tacloban City, Guiuan can be reached via the South Samar Coastal
Road passing along Basey-Marabut-Lawaan-Balangiga-Guiporlos-
Quinapondan towns.
The Project Area lies with Brgy. Canayawon of Homonhon, which can be
accessed via a motor boat ride directly to Canayawon.

4.3 Drainage System
The Project Area is principally drained by the Eraia River and its
tributaries flowing eastward. The river flows southward emptying into the
Leyte Gulf. Tributaries of the Sapa River, located in the northwest side of
the Project Area drain that portion that empties to the west of the island
into the Casogoran Bay.

4.4 Vegetation

Plant types over the Project Area may be classified under two main types:
natural vegetation consisting of forest and grass/shrub categories; and
cultivated vegetation, dominated by coconut trees. The Project Area is
seldom devoted to farming, however.

Plant species belonging to the natural vegetation category are mostly
found in the forest and uplands and consist principally of dipterocarps,
bamboo, and various wild shrubs and plants of minor species.

|

MGB Form No. 05-4

5.0

4.5 Land Use

Guiuan is a 2nd class municipality in the province of Eastern Samar,
Philippines. As of year 2004, it has a population of 43,647 people in 7,618
households.

Homonhon generally host a fishing communities. Guiuan, in fact is rich in
fishery and aquatic resources. It is considered by the fisheries authorities
as the best fishing belt in the region.

Guiuan’s airport has a 2.8 km runway which could service light private
planes, chartered cargo and military planes. Despite being partly
renovated, it is still unused.

Guiuan also has a municipal and national seaport operational throughout
the year. Telephone companies Operating in the municipality includes
TELECOM, Globelines and Bayantel. Smart and Globe cellular phone
companies are also operational.

In 2004, Eastern Samar Electric Cooperative (ESAMELCO) was able to
energize Guiuan, Calicoan Island up to Sulangan covering 37 out of 60
barangays. Island barangays are served with electricity through generator
sets either privately-owned or operated by the barangay council.
However, electricity shortages are frequent and subscribers experience
weekly power failures, often lasting 24 hours.

The coastal waters offer almost all species of marine life: euchuema,
abalone, ornamental fish, lobster and the Golden Cowry (known for its
extraordinary golden sheen). They also offer delicacies, shellcraft
products as well as fresh and processed marine products. Existing land
use indicates a predominance of agriculture use which covers 38.2% of
the total land area. Most of the agricultural lands are dominantly planted
with coconut trees. Other major crops include vegetables, rootcrops,
palay, corn, banana and other fruit trees, coffee and pineapple.

Description of Exploration Program
Philippine Regional Geology

Philippine laterites characteristically are overlain by reddish to yellowish brown
soils composed mainly of iron and aluminum oxides and hydroxides. The general
laterite profile, from surface to depth, is an iron cap grading to an oxide limonite
Zone and then to a deeper silicate saprolite zone.

The overlying iron cap is typically reddish-brown with iron concretions and low
Porosity and plasticity, with an average thickness of 1.8-3.6m although thick
sections of 5 m may be encountered; moisture content is around 30%. The
average metal content is typically 0.70- 0.75% Ni, 0.05% Co and 30% Fe.

The limonite zone can consist of two horizons, an upper light brown plastic
laterite with coarse to fine granular texture and a lower yellowish brown to orange
variegated laterite, both with high porosity of 40-46%. The upper zone thickness
is typically around 1.5m and the lower zone thickness is 2.5-3.0m. Mature
laterites in some parts of the Philippines have as much as 12 m or more of
limonite. The average metal content for both horizons is typically around 1.0% Ni,
0.1% Co and 50% Fe.

The saprolite zone is greenish yellow to olive grey zone consisting of
decomposed serpentine or clastic derivatives which grade from soft at the top to
hard at the base. The thickness varies from 1-8m and moisture is around 30%.
The average metal content typically is 1.7-2.0% Ni, 0.04% Co and 1-20% Fe.
MGB Form No. 05-4

5.0

Homonhon is traditionally known as a chromite mining area owing to the vastly
exposed ophiolite-related mafic-ultramafic units hosting chromite layers, pods
and lenses.

Description of Exploration Program

5.1

5.2

Research Work (Gathering of additional baseline information)
Activity:

* Preliminary works (survey, gathering and collation of previous works
on the area).

* Information gathering for identifying the type and nature of the study,
as well as, the proper approach from which the exploration activities
are to be initiated.

* This phase will also determine the strategies and planned actions for
the actual exploration works on the ground that should follow.

Purpose:

* To obtain baseline information which will include, but not limited to,
the existing environmental condition, the degree of housing, industrial
and infrastructure development as well as the demographic profile of
the host barangays.

* To determine the appropriate initial exploration activities, approach
and mobilization.

* To collate baseline geological and mineralization data.

Expected Output:

* Preliminary report containing baseline environmental, social,
economic and geological/mineral information of the area with
recommendation regarding what priority areas where actual
exploration activities will be initiated.

Duration:

One (1) month.

Coverage: Exploration target is still the 510.1601 hectares under the
issued Exploration Permit.

Estimated Cost:

Salary of Geologist (1)................. PhP 20,000.00
Transportation

and accommodation................. 20,000.00
Supplies and Materials . ees 20,000.00
Documentation ... . cae 10,000.00
Miscellaneous ... 10,000.00

Total...... PhP 80,000.00
Reconnaissance Geologic Survey (Further to remaining area)

Research works will result in identifying more potential area(s) that may
be subjected to initial exploration activities. Reconnaissance geological
survey will be concentrated over these areas where mineral potentials
may be initially surveyed. Initially under the Exploration Permit’ thie work
MGB Form No. 05-4

5.3

program will focus still on the 500-hectare area of the Project Area for
reconnaissance survey.

Activity:

= Reconnaissance geological mapping and random rock sampling to
identify and mapped out the different rock types and their lithological
characteristics. Samples will be taken from existing rock exposures,
and streams channels.

* Rock examination and sampling.

* Preliminary structural geology.

Sampling Density:
* 20 samples/meridional block or about 100 samples.

The samples will be brought to a reputable laboratory for chromite
analysis.

Purpose:

" To determine the relation and/or association to iron and manganese
deposition in the area.

To produce a geologic base map.

To collate geological information.

To determine the further exploration approaches and target areas.

To identify and familiarize the form, arrangement, and _ internal
structure of rocks, particularly of the sedimentary formation, including
their history of deformation, such as folding and faulting.

Expected Output:

*  Petrologic/Structural Map on 1:20,000 Map Scale with pertinent report
and recommendation

Coverage: 500.00 hectares (approx.)
Duration:
Three (3) months.

Estimated Cost:

Salary of 1 Geologist... ............. PhP 60,000.00
Salary of 1Geologic/Survey Asst....... 30,000.00
Salary of 4Laborer................. 60,000.00
Transportation

and accommodation............ 90,000.00
Supplies and Materials.............. 10,000.00
Documentation.................... 10,000.00
Sample Analysis @ PhP 2,000/sample ...... 200,000.00

Total... PhP 460,000.00

Semi-Detailed Geologic Survey (Further to remaining area)
Activity:

"Test pitting /trenching and channelling sampling will be undertaken to
provide for valuable indicative data. i“
MGB Form No. 05-4

5.4

* Interpretation and correlation of geologic information.

Purpose:

" To interpret the resulting map, the rock and soil association and
correlation shall be established for the conduct of a more detailed
study of the area.

* To determine target areas potentially containing chromite and its
associated minerals and to reduce the area of interest.

* To generate relevant geologic information that can be entered into
collated information for a more accurate interpretation and conclusion.

Coverage:

" Approximately 50% of the remaining contract area or at least 250
hectares.

Sampling Density:
= 50 samples/meridional block or about 120 samples.

The samples will be brought to a reputable laboratory for chromite
analysis.

Samples will be taken from the grid intersection of 150 meter x 150 meter
interval using the 900 meter x 900 meter meridional map intercepts.

Test pits, at an approximate dimension of 1-m x 1-m x 5-m, will be driven
where samples will be collected in accordance with pre-drawn grid lines.
The samples taken will be subjected to laboratory analysis (as described
above). The geology of the area shall be plotted on a 1:10,000
topographic base map.

Duration:

Five (5) months

Expected Output:

*  Petrologic/Structural Map on 1:10,000 Map Scale with pertinent report
and recommendation

Estimated Cost:

Salary of 1 Geologist PhP 100,000.00

Salary of 1Geologic/Survey Asst. Lee 75,000.00
Test pit/trench contract.............., 120,000.00
Transportation

and accommodation............ 90,000.00
Supplies and Materials eo . 10,000.00
Documentation.................... 10,000.00
Sample Analysis @ PhP 2,000/sample ...... 240,000.00

Topographic Survey
Activity:

* Topographic survey
= Ground for verification and confirmation of the nreviaiie findinne
MGB Form No. 05-4

5.5

Purpose:

"For plotting important detailed information for purposes of identifying
specific locations, characteristics and conditions of the targeted area.

" To have a three-dimensional map information thru the application of
techniques of plane surveying and other special techniques to
establish both horizontal and vertical control.

= The have an accurate data on relief or configuration of the terrain and
the natural or artificial features.

= To have a preliminary engineering tool for future development works
and planning.

" To develop accurate and detailed information of the targeted area,
i.e., detailed contour lines, surface geologic and environmental
features.

Coverage: Estimated 250 hectares.
Duration: Four (4) months.
Expected Output:

* Topographic Maps in 1:500 Map Scale showing detailed geologic
information; Geologic report with recommendation by the geologist.

Estimated Cost:

Salary of 1Geologist................. PhP — 100,000.00
Survey contract ............ 500,000.00
Transportation

And accommodation............ 60,000.00
Supplies and Materials . 10,000.00
Documentation .............0....... 10,000.00

Total...... PhP 680,000.00

Detailed Survey

Activity :

* Detailed geologic survey, involving the final reserve evaluation of
nickel, chromite and cobalt deposit, as well as, the structural,
lithological and stratigraphic nature of the deposit.

* Actual reserve estimation by detailed drilling will be used driven at
pre-determined locations pinpointed by geological data gathered
during the previous exploration activities. It is estimated to accomplish
at least 700 meters in depth with 7 holes at an average depth of 100
meters.

Coverage : 250 hectares

Duration : Five (5) months.

Drilling Sampling Density :

700 samples at will be taken at every 1-meter interval of drive.

Expected Output :

. Geologic Maps (alteration, structural, petrologic) on 1:10,000 Map
Scale with pertinent report and recommendation
MGB Form No. 05-4

5.6

Estimated Cost :

Salary of 1Geologist PhP — 100,000.00
Salary of 1 Geologic Assistant .. PhP 75,000.00
Drilling contract .. 2.0.0.0... PhP 3,500,000.00
Sample Analysis @ PhP 2,000/sample ...... 1,400,000.00
Transportation

And accommodation PhP 60,000.00
Supplies and Materials . . : PhP 10,000.00
Documentation.................... PhP 10,000.00

Total:..... PhP 5,155,000.00
Filing of Declaration of Mining Project Feasibility

" Feasibility Study

This activity will be an important undertaking in the final determination
of the economic viability of the chromite deposit that may be

delineated in the Project Area.

Related Activities:

» Generation of substantial information on the mineral reserve,

which include the structural, lithological and stratigraphic condition
of the area.

Determination whether or not the deposit that may be utilized for
commercial purposes through the conduct of a feasibility study.
Completion of report that includes recommendation.

Final determination of the physical and chemical characteristics of
the ore/s for marketing and/or determination of appropriate
technology/ies through the application of metallurgical procedures.

Report assessment/feasibility

Result of the preceding activity will be the primary decision tool in
deciding whether or not a full blown feasibility study will be conducted on
the area or a more detailed subsurface exploration works will be pursued.
The resource delineated will be assessed and evaluated to determine its
workability towards conducting the said study.

Duration o.oo... eee eee cee cesseseesereee 6 Months

Coverage:

Salary of 1Geologist/Mining Engineer . . . PhP 60,000.00
Transportation Expenses ............ 20,000.00
Supplies and Materials.............. 20,000.00

Documentation

Total

Environmental Impact Study
Feasibility Report
Proposed Work Programs ............ 1,500,000.00

Eosoad PhP 1,600,000.00
MGB Form No. 05-4

6.0 TOTAL ESTIMATED EXPLORATION COST and GANTT CHART

Year Cost
Activities 1 2 (PhP)
1°Q | 2"%Q 3"Q 4°"Q "Qj 2"%Q]{ 37a 4"Q
Research
| Work/Preliminary 80,000.00
Studies
Reconnaisance/
Regional Survey or 460,000.00
Studies
Semi-Detailed
Survey or Follow- 645,000.00
Up Studies
Topographic
Survey | 680,000.00.
Detailed Survey 5,155,000.00
Feasibility
Report |
Assessment 1,600,000.00
Feasibility
Preparation
Total Cost 8,620,000.00
Year 1 PhP  1,695,000.00
Year 2 PhP  6,925,000.00 -

Total Exploration Cost: PhP 8,620,000.00

Prepared

ULDARICO M. PITERO

Mining Engineer

PTR No. MCF0536959 A

ebruary 3, 2010 @ Muntinlupa City
License No.2135

Mt. Sinai Minfng Exploration and Development Corporation
ANNEX —D

ENVIRONMENTAL
WORK
PROGRAM

MGB Form No. 16-1

Republic of the Philippines
Department of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU
North Avenue, Diliman, Quezon City

ENVIRONMENTAL WORK PROGRAM
FOR

MINERAL PRODUCTION SHARING AGREEMENT
(CONVERSION OF EXPLORATION PERMIT NO. EP-2009-000010-VIII)

1.0 Name and Address of Company/Proponent

MT. SINAI MINING EXPLORATION AND DEVELOPMENT CORPORATION
Km. 12 Diversion Road, Panacan, Davao City
Telephone No. 0917-700-63-13

Contact Persons:

JAIME T. LAO
Operations Manager

2.0 Type and Nature of Project
24 Project description

This Environmental Work Program is the corresponding work program to be
simultaneously implemented during the conduct of the exploration activities
under the proposed Exploration Work Program for the search of chromite
and their associated mineral deposits within an area of 510.1601 hectares
and is located in the island of Homonhon, Municipality of Guiuan,
Province of Eastern Samar.

This Environmental Work Program offers an array of proposed
environmental mitigating measures, as well as the conduct of initial
environmental study and social preparation.

The total exploration cost during the initial two (2)-year period of the
exploration period is PhP8,620,000.00; broken down into PhP
1,695,000.00 and PhP 6,925,000.00 for the first and second —year period,
respectively.

Details of the exploration activities will be discussed later under the following
sections of this work program.

2.2 Type and nature of mineral deposit(s) to be explored and mineral(s) to
be derived

The minerals to be explored are chromite and their associated mineral
deposits.

3.0 General Location and Area to be Covered by the Proposed Permit/Contract
Area

3.1 Location and accessibility

The contract area of the Mineral Production Sharing Agreement (Project
Area) covers an area of 510.1601 hectares and is located in the island of
Homonhon, Municipality of Guiuan, Province of Eastern Samar. The
Project Area is bounded by the following coordinates:

CORNER | 7 ATITIIDE T T FIRE 7
MGB Form No. 16-1

2. 10° 45° 00.00" 125° 42' 16.00”
3 10° 44° 10.00" 125” 42' 35.00”
4 10” 44° 16.00” 4257 43° 00.00"
5 [ 10° 44’ 15.00" 125° 43° 15.00"
6 10° 44’ 00.00" 125” 43° 30.00"
| 7 10° 43° 58.00" 125” 43' 42.00"
8 10° 44’ 05.00" 125” 44’ 00.00”
9 10° 43° 30.00" 125° 44’ 00.00”
10 10° 43’ 30.00" 125° 42' 42.00”
1 10” 43° 38.00" 1257 42’ 00.00"
12 10” 43° 56.00" 1257 42° 00.00"
413 10° 44" 15.00" 125° 42’ 15.00"
14 | 10° 44° 25.00" 125” 42’ 12.00”
15 [ 10” 44° 25.00” l 125” 42’ 00.00"

The municipality of Guiuan is located at the southernmost tip of Samar
Island. It is bounded on the north by the municipality of Mercedes, on the
east by the Pacific Ocean, on the south by the Surigao Strait, and on the
west by the Leyte Gulf.

Clustered around the municipality are numerous islands and islets, like
Tubabao, Calicoan, Sulangan, Homonhon and Suluan.

Guiuan is 109 kilometers south of Borongan and 154 kilometers from
Tacloban. It has a total land area of 175.49 square kilometers. It is
composed of sixty (60) barangays and the only town in the province with
biggest number of island barangays.

The nearby regional capital of Tacloban
City can be reached by land travel thru
the numerous bus liners that ply from
Manila to the City, sea-ferried crossing stem
the San Bernardino Strait. Several a
buses and vans regularly shuttle
passengers to Guiuan. Tacloban is also
regularly serviced by scheduled flights
from Manila. Alternatively, several bus
companies have daily trips to Guiuan
from Manila. Travel time is Fothonhon
approximately twenty-one hours. Guiuan a se te

is also 2 hours away from the provincial

capital, Borongan.

Wonca
SANAR

EASTERN
SAMAR

Lee

From Tacloban City, Guiuan can be reached via the South Samar Coastal
Road passing along Basey-Marabut-Lawaan-Balangiga-Guiporlos-
Quinapondan towns.

The Project Area lies with Brgy. Canayawon of Homonhon, which can be
accessed via a motor boat ride directly to Canayawon.

3.2 Total area covered by the application
The Project Area approximately 510.1601 hectares.
4.0 Description of the Existing Environment where Work is Proposed to be
Undertaken

4.1 Land environment

4.1.1. Topography/physiography

MGB Form No. 16-1

AO

4.1.3

The Project Area lies on a moderately cascading topography and
lies just about above 50 meter mean sea level (msl) elevation area
and going gentler higher to about about 120 meter msl elevation.

The Eraia River cuts the applied area along the north-south
direction almost in the middle dividing it into two physiographic
features. The western portion is almost domelike that rises to a
height of 118 meter msl, while the eastern portion also rises
gentler, interestingly at almost the same height. Generally, the
western portion has a steeper slopes that the eastern side.

Land use/capability/Socio-Economic Environment

Guiuan is a 2nd class municipality in the province of Eastern
Samar, Philippines. As of year 2004, it has a population of 43,647
people in 7,618 households.

Homonhon generally host a fishing communities. Guiuan, in fact is
rich in fishery and aquatic resources. It is considered by the
fisheries authorities as the best fishing belt in the region.

Guiuan’s airport has a 2.8km runway which could service light
private planes, chartered cargo and military planes. Despite being
partly renovated, it is still unused.

Guiuan also has a municipal and national seaport operational
throughout the year. Telephone companies operating in the
municipality includes TELECOM, Globelines and Bayantel. Smart
and Globe cellular phone companies are also operational.

In 2004, Eastern Samar Electric Cooperative (ESAMELCO) was
able to energize Guiuan, Calicoan Island up to Sulangan covering
37 out of 60 barangays. Island barangays are served with
electricity through generator sets either privately-owned or
Operated by the barangay council. However, electricity shortages
are frequent and subscribers experience weekly power failures,
often lasting 24 hours.

Existing land use indicates a predominance of agriculture use
which covers 38.2% of the total land area. Most of the agricultural
lands are dominantly planted with coconut trees.

Pedology (soil type and profile, with emphasis on areas to be
affected by exploration, sites for water impoundment
structures; erosion potential; physical, chemical and biological
characteristics of soils affected by development; productive
capacity)

Generally, applied area is predominantly of laterites typical of
ultramafic rocks with fringes of alluvium and shallow beach
sediments. The mountain soil of the Project Area will be studied in
preparation to the eventual rehabilitation of the area. Soil profiles
during actual ground penetrations, i.e., test pitting, trenching,
channeling, will be recorded to determine the soil profile order.

Soil fertility and vegetative adoptability to the type of soil in the area
will be the primary concern of the said study.

Oy ee eT
MGB Form No. 16-1

4.3

44

4.2.1 Hydrology and Water quality

No available data have been found on hydrological resources.
However, as one goes around the island, one will notice the
springs and rivulets that cascade down the mountainsides, giving
fertility to crop lands along the way. Underground sources of water
are also available in the plain area of the municipality.

Hydrological study will be simultaneously conducted during
exploration. The data to be generated is envisioned to offer a long
lasting solution of the perennial water problem in the area.

4.2.2. Drainage System

The Project Area is principally drained by the Eraia River and its
tributaries flowing eastward. The river flows southward emptying into
the Leyte Gulf. Tributaries of the Sapa River, located in the
northwest side of the Project Area drain that portion that empties to
the west of the island into the Casogoran Bay.

Climatology/meteorology (rainfall intensity, temperature, humidity,
tropical cyclones, wind pattern and strength, and ambient air quality to
include levels of particulates, odors, gases (e.g., sulfur dioxide and
nitrogen oxides, etc.)

The Project Area shows distinct seasons: rainy from November to
January with northeast monsoon as the prevailing wind and dry from July
to September with its westerly winds locally called "haba-gat" as the
prevailing wind.

Geological/Geomorphological environment

Philippine laterites characteristically are overlain by reddish to yellowish
brown soils composed mainly of iron and aluminum oxides and
hydroxides. The general laterite profile, from surface to depth, is an iron
cap grading to an oxide limonite zone and then to a deeper silicate
saprolite zone.

The overlying iron cap is typically reddish-brown with iron concretions and
low porosity and plasticity, with an average thickness of 1.8-3.6m
although thick sections of 5 m may be encountered; moisture content is
around 30%. The average metal content is typically 0.70- 0.75% Ni,
0.05% Co and 30% Fe.

The limonite zone can consist of two horizons, an upper light brown
plastic laterite with coarse to fine granular texture and a lower yellowish
brown to orange variegated laterite, both with high porosity of 40-46%.
The upper zone thickness is typically around 1.5m and the lower zone
thickness is 2.5-3.0m. Mature laterites in some parts of the Philippines
have as much as 12 m or more of limonite. The average metal content for
both horizons is typically around 1.0% Ni, 0.1% Co and 50% Fe.

The saprolite zone is greenish yellow to olive grey zone consisting of
decomposed serpentine or clastic derivatives which grade from soft at the
top to hard at the base. The thickness varies from 1-8m and moisture is
around 30%. The average metal content typically is 1.7-2.0% Ni, 0.04%
Co and 1-20% Fe. Undecomposed serpentinite is found below the base
of the profile.
MGB Form No. 16-1

4.5.1

Terrestrial and Marine plants and animals
Terrestrial Plants and Animals
Plants

Plant types over the Project Area may be classified under two
main types: natural vegetation consisting of forest and grass/shrub
categories; and cultivated vegetation, dominated by coconut trees.
The Project Area is seldom devoted to farming, however. Other
major crops include vegetables, rootcrops, palay, corn, banana
and other fruit trees, coffee and pineapple.

Plant species belonging to the natural vegetation category are
mostly found in the forest and uplands and consist principally of
dipterocarps, bamboo, and various wild shrubs and plants of
minor species.

Animals

The area is yet to be completely explored for its faunal habitations.
Although vegetative characteristics may indicate that it may hosts
exotic, rare, or endangered animal species, the area rarely to
manifests presence of these animal species, except for those that
are domestically raised by the local inhabitants. The rapid
conversion from forest to logging and human_ incursion
consequently left the applied area devoid of important animal
species.

Common, however, are certain species of birds (maya, bato-bato,
laying-layang) that are frequently seen in the area.

Invertebrates, like insects, arachnids, and common amphibians
are also observed.

The environmental studies to be carried out in the contract area
will include this aspect of ecological baselining.

Aquatic Plants and Animals (including protists)

The coastal waters offer almost all species of marine life:
euchuema, abalone, ornamental fish, lobster and the Golden
Cowry (known for its extraordinary golden sheen). They also offer
delicacies, shellcraft products as well as fresh and processed
marine products.

5.0 Description of Exploration Work

5.1

Research Work (Gathering of additional baseline information)

Activity:

"Preliminary works (survey, gathering and collation of previous works on
the area).

Information gathering for identifying the type and nature of the study, as
well as, the proper approach from which the exploration activities are to

be initiated

MGB Form No. 16-1

5.2

Purpose:

* To obtain baseline information which will include, but not limited to, the
existing environmental condition, the degree of housing, industrial and
infrastructure development as well as the demographic profile of the
host barangays.

* To determine the appropriate initial exploration activities, approach and
mobilization.

= To collate baseline geological and mineralization data.

Expected Output:

"Preliminary report containing baseline environmental, social, economic
and geological/mineral information of the area with recommendation
regarding what priority areas where actual exploration activities will be
initiated.

Duration:

One (1) month.

Coverage: Exploration target is still the 510.1601 hectares under the
issued Exploration Permit.

Estimated Cost:

Salary of Geologist (1)................. PhP 20,000.00
Transportation

and accommodation 20,000.00
Supplies and Materials .. . 20,000.00
Documentation. .......... 10,000.00
Miscellaneous ..................seccsscseeeneees 10,000.00

Total...... PhP 80,000.00
Reconnaissance Geologic Survey (Further to remaining area)

Research works will result in identifying more potential area(s) that may
be subjected to initial exploration activities. Reconnaissance geological
survey will be concentrated over these areas where mineral potentials
may be initially surveyed. Initially under the Exploration Permit, this work
program will focus still on the 500-hectare area of the Project Area for
reconnaissance survey.

Activity:

= Reconnaissance geological mapping and random rock sampling to
identify and mapped out the different rock types and their lithological
characteristics. Samples will be taken from existing rock exposures,
and streams channels.

* Rock examination and sampling.

* Preliminary structural geology.

Sampling Density:

* 20 samples/meridional block or about 100 samples.

The samples will be brought to a reputable laboratory for chromite
MGB Form No. 16-1

5.3

Purpose:

* To determine the relation and/or association to iron and manganese
deposition in the area.

To produce a geologic base map.

To collate geological information.

To determine the further exploration approaches and target areas.

To identify and familiarize the form, arrangement, and _ internal
structure of rocks, particularly of the sedimentary formation, including
their history of deformation, such as folding and faulting.

Expected Output:

*  Petrologic/Structural Map on 1:20,000 Map Scale with pertinent report
and recommendation

Coverage: 500.00 hectares (approx.)
Duration:

Three (3) months.

Estimated Cost:

Salary of 1 Geologist PhP 60,000.00

Salary of 1Geologic/Survey Asst. 30,000.00
Salary of 4 Laborer.............. a 60,000.00
Transportation

and accommodation............ 90,000.00
Supplies and Materials . sees 10,000.00
Documentation............ 10,000.00
Sample Analysis @ PhP 2,000/sample ...... 200,000.00

Semi-Detailed Geologic Survey (Further to remaining area)
Activity:

"Test pitting trenching and channelling sampling will be undertaken to
provide for valuable indicative data.

= Geologic mapping.

"Interpretation and correlation of geologic information.

Purpose:

* To interpret the resulting map, the rock and soil association and
correlation shall be established for the conduct of a more detailed study
of the area.

* To determine target areas potentially containing chromite and its
associated minerals and to reduce the area of interest.

"To generate relevant geologic information that can be entered into
Collated information for a more accurate interpretation and conclusion.

Coverage:

"Approximately 50% of the remaining contract area or at least 250
MGB Form No. 16-1

5.4

Sampling Density:
« 50 samples/meridional block or about 120 samples.

The samples will be brought to a reputable laboratory for chromite
analysis.

Samples will be taken from the grid intersection of 150 meter x 150 meter
interval using the 900 meter x 900 meter meridional map intercepts.

Test pits, at an approximate dimension of 1-m x 1-m x 5-m, will be driven
where samples will be collected in accordance with pre-drawn grid
lines. The samples taken will be subjected to laboratory analysis (as
described above). The geology of the area shall be plotted on a
1:10,000 topographic base map.

Duration:

Five (5) months

Expected Output:

*  Petrologic/Structural Map on 1:10,000 Map Scale with pertinent report
and recommendation

Estimated Cost:

Salary of 1 Geologist... ............. PhP 100,000.00
Salary of 1Geologic/Survey Asst....... 75,000.00
Test pit/trench contract............... 120,000.00
Transportation

and accommodation............ 90,000.00
Supplies and Materials.............. 10,000.00
Documentation 10,000.00
Sample Analysis @ PhP 2,000/sample ...... 240,000.00

Topographic Survey
Activity:

«Topographic survey
* Ground for verification and confirmation of the previous findings.

Purpose:

* For plotting important detailed information for purposes of identifying
specific locations, characteristics and conditions of the targeted area.

* To have a three-dimensional map information thru the application of
techniques of plane surveying and other special techniques to establish
both horizontal and vertical control.

* The have an accurate data on relief or configuration of the terrain and
the natural or artificial features.

«To have a preliminary engineering tool for future development works
and planning.

» To develop accurate and detailed information of the targeted area, i.e.,
detailed contour lines, surface geologic and environmental features.
MGB Form No. 16-1

5.5

56

Coverage: Estimated 250 hectares.
Duration: Four (4) months.
Expected Output:

"Topographic Maps in 1:500 Map Scale showing detailed geologic
information; Geologic report with recommendation by the geologist.

Estimated Cost:

Salary of 1Geologist................. PhP — 100,000.00
Survey contract ......... 4 500,000.00
Transportation

And accommodation............ 60,000.00
Supplies and Materials . . 10,000.00
Documentation 10,000.00

Total... PhP 680,000.00

Detailed Survey

Activity :

* Detailed geologic survey, involving the final reserve evaluation of
nickel, chromite and cobalt deposit, as well as, the structural,
lithological and stratigraphic nature of the deposit.

= Actual reserve estimation by detailed drilling will be used driven at
pre-determined locations pinpointed by geological data gathered
during the previous exploration activities. It is estimated to accomplish
at least 700 meters in depth with 7 holes at an average depth of 100
meters.

Coverage : 250 hectares

Duration: Five (5) months.

Drilling Sampling Density :

700 samples at will be taken at every 1-meter interval of drive.

Expected Output :

* Geologic Maps (alteration, structural, petrologic) on 1:10,000 Map
Scale with pertinent report and recommendation

Estimated Cost :

Salary of 1Geologist................. PhP — 100,000.00
Salary of 1 Geologic Assistant ............... PhP 75,000.00
Drilling contract ......... . PhP 3,500,000.00
Sample Analysis @ PhP 2,000/sample ...... 1,400,000.00
Transportation

And accommodation PhP 60,000.00
Supplies and Materials . : PhP. 10,000.00

Documentation PhP. 10,000.00

Total...... PhP 5,155,000.00

Filing of Declaration of Minina Project Feasibility
MGB Form No. 16-1

«Feasibility Study

This activity will be an important undertaking in the final determination of
the economic viability of the chromite deposit that may be delineated

in the Project Area.

Related Activities:

"Generation of substantial information on the mineral reserve, which
include the structural, lithological and stratigraphic condition of the

area.

* Determination whether or not the deposit that may be utilized for

commercial purposes through the conduct of a feasibility study.

* Completion of report that includes recommendation.

* Final determination of the physical and chemical characteristics of the
ore/s for marketing and/or determination of appropriate technology/ies

through the application of metallurgical procedures.

= Report assessmentfeasibility

Result of the preceding activity will be the primary decision tool in
deciding whether or not a full blown feasibility study will be conducted
on the area or a more detailed subsurface exploration works will be
pursued. The resource delineated will be assessed and evaluated to

determine its workability towards conducting the said study.

Duration 0.0... cee cee eect ete teeeeees 6 months

Coverage:

Salary of 1Geologist/Mining Engineer . . . PhP 60,000.00
Transportation Soe See .. 20,000.00
Supplies and Materials.............. 20,000.00
Documentation

Environmental Impact Study

Feasibility Report

Proposed Work Programs ............ 1,500,000.00
Total...... PhP 1,600,000.00

TOTAL ESTIMATED EXPLORATION COST and GANTT CHART

Year Cost
Activities 1 2 (PhP)
ra Tray 37a aQ Fa [2a 7 37a aa
Research |
Work/Preliminary 80,000.00
Studies
Reconnaisance/ |
Regional Survey or | 460,000.00
Studies |
‘Semi-Detailed |
Survey or Follow-Up 645,000.00
Studies
Topographic Survey 680,000.00
Detailed Survey 5,155,000.00 |
Feasibility |
[Report |
Assessment 1,600,000.00
Feasibility |

Preparation

Year1

Total Cost

| |__ 8,620,000.
8,6 20,000.00 |

PhP 1,695,000.00

8,620,000.00

MGB Form No. 16-1

6.0

Total Exploration Cost: PhP 8,620,000.00

Identification of Potential Environmental Effects

6.1

en

On Land/Hydrology and Water Quality/Ecology

6.1.1 Surface Disturbance Off the Mineral Property subject

of exploration such as road accesses construction, etc.

There is no expected significant surface disturbance of the Project
Area considering access to and from the target site is available
and that initial activities will only involved clearing of vegetation, if

necessary, for trail establishment.

The target area is basically a remants of once active logging
activities where roads were driven in the remotest part of the area.
During the exploration phase, offsite areas will only be utilized in
gathering baseline information on the environment. Campsite will
be constructed if only when there is a necessity to do so.
Depending on the accessibility, personnel and material transport
will be through the more convenient way. Transportation will not
posed any problem during the course of the exploration activities.

6.1.2 Surface Disturbance On the Mineral Property (subject

of exploration such as, but not limited to, the following):

6.1.2.1 Changes in landforms due to excavations

(settling ponds, road access construction, and

no. of drilling sites, no. of trenches, campsite,
test pits)

Only during the semi-detailed phase of the
exploration program that groundbreaking will be
undertaken in form of test pits and trenching.
These excavations will more likely bring changes in

the landform. The effect, however, will
temporary, as mitigating measures will
immediately undertaken.

In some occasions, test pitting, especially
trenching, will affect natural surface drainage.
Excavated materials, if not properly secured or
handled will bring about siltation during heavy rains.
Removal of existing vegetation as a consequence

of these excavations will also increase erosion.

Drilling activities conducted at the last phase of this
two(2)-year of the exploration period will be done
on locations carefully chosen not only based on
the geological considerations but also on the
environmental possibilities that may have arisen.
Drilling pods will cover the smallest area possible
contingence to the certain environmental mitigating

measures that would be set up.

On Socioeconomic Effects (to include among others impact on
indigenous/ethnic communities, where applicable culture, tradition and

lifestyle)
MGB Form No. 16-1

7.0

There will be no significant effect of the exploration on the socio-
economic conditions of the area considering that it only involves minor
exploration activities and in relatively short period. In there are effects, it
will be very insignificant and very temporary, as in temporary employment
which will mean additional inflow of income into the local communities.
Major economic activities, in the area, such as animal grazing and cash
crop planting will not be affected. The program will also not cause the
displacement of the local populace from their homes or farmlands.

Environmental Management Measures Including Total Cost

Prior to the conduct of any exploration activities, exploration personnel will draw
up initial plan to coordinate the conduct of the programmed exploration activities
with the concemed local government officials and police/military units. Initial
information, education and communication campaign will be implemented at the
target site and its vicinity. This will enable the affected community comprehend
and understand the objectives of the exploration works to be undertaken. The
cooperation and approval of the intended mining project will be the primary goal
of the company, in so far as social acceptability is concerned.

Campsite Preparation and Trail Development

> Avoidance of cutting of trees and careful planning where convenience is

secondary with effecting changes in natural landform, vegetation and wildlife

habitat

Development of drainage and containment of waste materials and fluids for

proper disposition

> Observance of health and safety practices by filed personnel

> Restoration thru re-vegetation and other environmental rehabilitation
measures during the abandonment period

v

During Survey and Surface Investigation:

As identified, actual ground movement will be realized during the conduct of
survey and surface investigations of the program. To ensure that the conduct of
these activities will be in consonance with environmental standards, the following
will be undertaken:

v

Existing roads and old trails will be utilized to minimized ground and

vegetative disturbance.

> Sampling points will be located where minimal loss of vegetation is expected.

Foods will be prepared prior to every activity to minimize fuel handling at the

site during each activity.

> Pre-planning of access routes will be undertaken to ensure travel direction
and minimized ground and vegetative disturbance.

> Survey stakes will be prepared prior to any survey activities to minimize
vegetative cuttings.

> Personnel will not be allowed to poach or hunt animals.

v

During Test Pitting and Trenching

>» Test pits and trenches will be located where fewer disturbances are
expected.

> Backfilling of the excavations will be done immediately after all the
information is collected and properly recorded.

> During their use and excavation, peripheral fences will be constructed to
avoid accidents by falling.

> If necessary, temporary drainage will be established to prevent soil erosion

‘, (itisheseuedk cobalt uidee: Bice. oie Rd ee ll

MGB Form No. 16-1

8.0

Backfilling will be done properly to maintain the original soil horizons of the
area.

During Exploration Drilling (Optional)

>

v

Vv

In designating locations for drill sites, careful consideration will be observed
to minimized ground disturbance.

If leveling is necessary, it will be done following the principle of soil
conservation and rehabilitation of disturbed areas. Immediately after drilling
Operations, excavated soil will be backfilled and planted with fast growing
species of grass to prevent erosion.

To prevent unwanted sludge gushing, close-circuit flow set-up will be
constructed to handle sludge and flocculating agents.

Solid waste and waste water shall be collected for possible recycling,
otherwise will be disposed of properly to the nearby government waste
disposal system.

Drill pads will be surrounded, as practically as possible, with plastic-layered
drainage.

Used oil and other lubricants will be stored to safe containers for proper
disposition.

Temporary fuel station will be covered by impermeable materials to prevent
soil contamination.

Empty fuel containers will be placed in safe location and disposed of
properly.

Abandoned drill sites will be rehabilitated and revegetated accordingly.

Drill holes will be collared and covered properly.

Drill logs will be archived for future use and reference.

Other Environmental Mitigating Measures

>

During the pre-exploration phase, key officers will be advise to draw up a
comprehensive waste disposal system that will be implemented on the field.
This would include the handling of all solid and liquid waste and garbage
generated during the conduct of the actual exploration works. Some of the
key factors to be consider in the waste disposal system are:

1. Type of waste generated (toxic or non-toxic; recyclable or non-recyclable;
biodegradability, etc.)

2. Collection and handling

3. Identification of temporary and permanent disposal locations

Overall, it will be the primary objective of every exploration team to generate
the least amount of waste possible during their exploration sorties.

There will also be an Environmental Monitoring and Implementing arm of
every exploration group. This group of people will be responsible to make
sure that there is always an appropriate environmental safeguard and
measure applied in every exploration activities on the field. This group will be
regularly reporting to the head of the exploration team.

Estimated Cost for Environmental Work Program

The estimated amount for the Environmental Work Program is about
PhP870,000.00 spread over the two-year exploration period.

The Environmental Management Plan detailing the environmental activities and
corresponding cost in matrix form is attached as Annex “A”, for reference.
MGB Form No. 16-1

9.0 Schedule of Activities (Gantt Chart)
Please refer to Annex “B”.

PTR No. MCF0536959 A
Issued on February 3, 2010 @ Muntinlupa City
PRC Lei 10.2135

JAIME T. LA
Operations Mgnager
Mt. Sinai Minfng Exploration and Development Corporation
MGB Form No. 16-1

Annex “A”

ENVIRONMENTAL MANAGEMENT MATRIX AND ESTIMATED COST

Activity

Potential Impact

Mitigating Measure

Cost
(PhP)

1. Pre-
Exploration
Phase

Information, education and
communication campaign.
Prior coordination with
concerned local
officials/military/police units

170,000.00

2. Camp
Preparation/
Trail
Development/
Survey and
Surface and
Subsurface
Investigation

v¥— Loss/
destruction of
vegetation

v¥ — Generation of
waste

y¥ Animal
poaching/
hunting

Y Loss of topsoil

¥ Destruction of
wildlife habitat

The use of existing roads and
trails to minimized ground and
vegetative disturbance.
Sampling points will be located
where minimal loss __ of
vegetation is expected.
Disposables will be collected
and properly handled. These
will be disposed of accordingly
after every activity.

Foods will be prepared prior to
every activity to minimize fuel
handling at the site during each
activity.

Pre-planning of access routes
will be undertaken to ensure
travel direction and minimized
ground and vegetative
disturbance.

Survey stakes will be prepared
prior to any survey activities to
minimize vegetative cuttings.
Personnel will be prohibited to
poach or hunt any kind of
animals

Test pits and trenches will be
located where fewer
disturbances are expected.
Backfilling of the excavations
will be done immediately after
all the information is collected
and properly recorded.

During their use and
excavation, peripheral fences
will be constructed to avoid
accidents by falling.

If necessary, temporary
drainage will be established to
prevent soil erosion

Extracted materials will be
stockpiled properly and
secured to avoid wastage of
fertile soil

Backfilling will be done
properly to maintain the

original soil horizons of the

area

In designating locations for drill
sites, careful consideration will
be observed to minimized
ground disturbance.

If leveling is necessary, it will
be done following the principle
of soil conservation and
rehabilitation of disturbed
areas. Immediately after drilling
operations. excavated soil will

500,000.00

MGB Form No. 16-1

fast growing species of grass
to prevent erosion.

v To prevent unwanted sludge
gushing, close-circuit flow set-
up will be constructed to
handle sludge and flocculating
agents.

¥ — Solid waste and waste water
shall be collected for possible
recycling, otherwise will be
disposed of properly to the
nearby government waste
disposal system

¥ Drill pads will be surrounded,
as practically as possible, with
plastic-layered drainage.

y¥ Used oil and other lubricants
will be stored to safe
containers for proper
disposition.

v¥ Temporary fuel station will be
covered by impermeable
materials to prevent soil
contamination.

v¥ Empty fuel containers will be
Placed in safe location and
disposed of properly.

¥ — Abandoned drill sites will be
rehabilitated and revegetated
accordingly.

¥ Drill holes will be collared and
covered properly.

¥ — Drill logs will be archived for
future use and reference.

Y¥ Soil Sampling
vY Air Quality

. Sampling
4. Preliminary
v¥ Water
Environmental 200,000.00
Sampling
Studies
v Flora and
Faunal
Research

Total Cost 870,000.00

SOUBLAIUIEWY a[OIYaA PUE SUIYoE/y ©

OW [e\ualUUo.INU3/saIpMyg [eUELUOWAUR AseUl

souRUAIUIEW) BI149/ PUB sjoo, ‘c

Buvoyuoyy jejuauuo

(seunseaw uoneyiqeyes) juaWuOp!

aBeuleig Jadoig Jo juewysiiqe}s3 pue uojeredarg aysd

Cu
‘uon2ja6en-24):Uonebysenul aoeyins-qng pue Aaaing Guunp seaie payaysy Jo uoHeyiG

uBledwec

{syjuo) uoneing

LYVHO LINVS
«@,, XOUUY

T-9T ‘ON Woy
